PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimants seek $525.00 for damage to trees on their property which is located in Marlinton, Pocahontas County, near Watoga State Park. The damages to the trees was estimated at $525.00.
Information provided by the respondent indicated that four inmates were employed by Watoga State Park, a facility of the respondent. While the inmates were trimming grass, they damaged certain trees on claimants’ property. In its Answer, the respondent admits the validity of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid. The Court is aware that the respondent is unable to process a claim of this nature for payment unless the claim is filed with the Court of Claims and liability is determined by the Court. Having reviewed the Notice of Claim and the Answer of the respondent, the Court has determined that there was negligence on the part of the respondent which resulted in the damages incurred by the claimants.
In view of the foregoing, the Court makes an award in the amount of $525.00.
Award of $525.00.